UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,


         v.

                                                          Criminal Action No. 17-194 (RDM)
 DAVID LEE THOMAS,
 also known as
 ABDULLAH MALIK THOMAS,

                  Defendant.


              E-MAIL DECLARATION OF MS. GWENDOLYN GEOHAGHAN

I am the third-party custodian for Mr. David Lee Thomas. By order of the Court, Mr. Thomas is
confined to my home at                                                          . I attest that during the
period of his release, Mr. Thomas has not left my home except as authorized by the Court’s order or
by pretrial services and that he has fully abided by the terms of his pretrial release. I attest that, if Mr.
Thomas violates a condition of release or is no longer in my custody, I will notify the Court and
pretrial services immediately.

By submitting this statement, I, Gwendolyn Geohaghan, declare, under the penalty of perjury, that
the statements contained in this email are true and correct. I further understand that I could be
prosecuted for perjury for making a false statement under 18 U.S.C. § 1001 if the statements made
in this email are not true and correct.

                                                                           /s/ Gwendolyn Geohaghan
                                                                            Date: DD/MO/YEAR